DETAILED ACTION
The instant application having Application No. 16/495,182 filed on October 11, 2017 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on April 4, 2017 (Japan 2017-074316) and October 11, 2017 (PCT/JP2017/036785).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on September 18, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated November 7, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claims 7 and 14-18 are objected to because of the following informalities:  “a variable magnification optical system” should be “the variable magnification optical system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 13, the parenthetical limitations (a sign is positive for movement toward an image side) renders the claim indefinite because it is unclear whether the limitation(s) within parentheses are part of the claimed invention.  See MPEP § 2173.05(d). It is suggested that these be re-written as wherein clauses. For the purpose of the rejections below, both the case where the parenthetical limitation is part of the claims, and where parenthetical limitation is not part of the claims will be considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1, 2, 4, 7, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi USPGPub 2011/0228407 (hereafter Yamaguchi).
Regarding claim 1, Yamaguchi teaches “A variable magnification optical system (Fig. 1) connected to an observation optical system (the system of Fig. 1 is capable of being connected to an observation optical system), the variable magnification optical system comprising 
a first lens group (G1) arranged closest to an observation optical system side (see Fig. 1), a final lens group (G4) arranged closest to an image side (see Fig. 1), and a plurality of movable lens groups (G2 and G3) arranged between the first lens group and the final lens group and movable in an optical axis direction (see Fig. 1 movements), 
wherein the first lens group and the final lens group are fixed in the optical axis direction (see vertical arrows in Fig. 1 and paragraph 9 “the distance between said front group and said rear group does not change during zooming from the wide angle end state to the telephoto end state”), and the plurality of movable lens groups are moved in the optical axis direction, to perform zooming (see movements from the wide-angle to telephoto in Fig. 1), and
at least one of the plurality of movable lens groups is moved in the optical axis direction to perform focusing on a nearest point object from a farthest point object (G3A is moved for focusing, see Fig. 1).”
Regarding claim 2, Yamaguchi teachs “the variable magnification optical system according to claim 1, wherein a following condition is satisfied:
(1) bt ≤ 0.80 (Data for Short Object Distance β=-0.14 for telephoto)
where 
bt: a maximum imaging magnification at a telephoto end of the variable magnification optical system (see Table 1).”

Regarding claim 4, Yamaguchi teaches “the variable magnification optical system according to claim 1 (see above), wherein the plurality of movable lens groups include a negative movable lens group having negative refractive power (paragraph 9 “a second lens group having a negative refracting power”) and a positive movable lens group having positive refractive power (paragraph 9 “a third lens group having a positive refracting power”) in order from the observation optical system side (paragraph 9: “in order from its object side”).”
Regarding claims 7, 14 and 16, Yamaguchi teaches the variable magnification optical system according to claims 1, 2 and 4, and further teaches “wherein a following condition is satisfied:
(4) 0.20≤|fi|/√(fw x ft)≤1.20 (this expression is equal to 0.8279 from the values below)
where fi: a focal length of the final lens group (see Table 1, Data of Zoom Lens Group group 4 has FL=97.939),
fw: a focal length of a variable magnification optical system at a time of focusing on the farthest point object at the wide angle end (Various Data f=71.40 at wide-angle), and
ft: a focal length of the variable magnification optical system at a time of focusing on the farthest point object at the telephoto end (Various Data f=195.99 at telephoto).”



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, and 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai US 6035145 (hereafter Kanai) in view of Shibata USPGPub 2014/0029111 A1 (hereafter Shibata).
Regarding claims 1 and 4-5, Kanai teaches  (claim 1) “A variable magnification optical system (Fig. 1 objective optical system 10) connected to an observation optical system (Fig. 1 a condenser lens group 15, a prism (image erection optical system) 16, and an eyepiece optical system 17), the variable magnification optical system comprising 
a first lens group (first lens group 11) arranged closest to an observation optical system side (left-most side in Fig. 1), a final lens group (fourth lens group 14) arranged closest to an image side (right-hand side in Fig. 1), and a plurality of movable lens groups (second lens group 12 and third lens group 13, ) arranged between the first lens group and the final lens group and movable in an optical axis direction (col. 5 lines 47-55: “Upon varying magnification from a low magnification to a high magnification, the second lens group 12 is moved rearwardly to monotonically increase the distance between the second lens group 12 and the first lens group 11; the third lens group 13 is moved 
the first lens group and the final lens group are fixed in the optical axis direction (col. 5 lines 47-55 “while the first and fourth lens groups 11 and 14 are stationary”), and the plurality of movable lens groups are moved in the optical axis direction, to perform zooming (col. 5 lines 47-55: “Upon varying magnification from a low magnification to a high magnification, the second lens group 12 is moved … the third lens group 13 is moved”), …
(claim 4)  The variable magnification optical system according to claim 1, wherein the plurality of movable lens groups include a negative movable lens group (second lens group 12) having negative refractive power and a positive movable lens group (third lens group 13) having positive refractive power in order from the observation optical system side (col. 1 lines 59-64: “a first lens group having positive power, a second lens group having negative power, a third lens group having positive power, and a fourth lens group having negative power, in this order from the object side”).
	However, Kanai is silent regarding (claim 1) “at least one of the plurality of movable lens groups is moved in the optical axis direction to perform focusing on a nearest point object from a farthest point object” and (claim 5)  “The variable magnification optical system according to claim 4, wherein the negative movable lens group is moved in the optical axis direction to perform the focusing.”
	Shibata teaches a four lens optical system with (paragraph 0161) “a first lens group G1 having positive refractive power, a second lens group G2 having negative refractive power, a third lens group G3 having negative refractive power, an aperture stop SP and a fourth lens group G4 having positive refractive power” where “upon zooming from a wide angle end state to a telephoto end state, the first lens group G1 is fixed with respect to the image plane I, the second lens group G2 is moved to the image plane I side, the third lens group G3 is moved to the image plane I side with a substantially concave trajectory, and the fourth lens group G4 is fixed with respect to the image plane I”.
(claim 1) “at least one of the plurality of movable lens groups is moved in the optical axis direction to perform focusing on a nearest point object from a farthest point object (paragraph 0507: “In the optical system of the present invention, in order to carry out focusing from infinity to a close object, a portion of a lens group, a single lens group in its entirety, or a plurality of lens groups may be moved along the optical axis as a focusing lens group. …It is particularly preferable that at least a portion of the first or second lens group is made as the focusing lens group.”)” and (claim 5)  “The variable magnification optical system according to claim 4, wherein the negative movable lens group is moved in the optical axis direction to perform the focusing (paragraph 0507: It is particularly preferable that at least a portion of the first or second lens group is made as the focusing lens group.” the second lens group is a negative lens movable along the optical axis for zooming)”.” 
Shibata further teaches (paragraph 507) “In this case, the focusing lens group can be used for auto focus, and is suitable for being driven by a motor such as an ultrasonic motor.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the second lens group for focusing as taught by Shibata in the optical system of Kanai because Shibata teaches that (paragraph 507) “In this case, the focusing lens group can be used for auto focus, and is suitable for being driven by a motor such as an ultrasonic motor.”
Regarding claim 3, the Kanai-Shibata combination teaches “variable magnification optical system according to claim 1 and the Kanai further teaches “wherein a following condition is satisfied:
(2) 1.00 ≤ bit ≤ 3.00 (col. 2 lines 4-6: “The finder satisfies the following condition (1): (1) 1.2<m4<2; wherein m.sub.4 represents the lateral magnification of the fourth lens group”).
where 
bit: a lateral magnification of the final lens group at a time of focusing on the farthest point object at a telephoto end (col. 2 lines 4-6: “wherein m.sub.4 represents the lateral magnification of the fourth lens group”).”
Regarding claim 6,  the Kanai-Shibata combination teaches “the variable magnification optical system according to claim 4” and Kanai further teaches “wherein a following condition is satisfied:
0.40 ≤ mn/mp ≤ 2.00 (from the values of mn and mp below, mn/mp=0.92)
where mn: an amount of movement in the optical axis direction of the negative movable lens group at a time of zooming from a wide angle end to a telephoto end (a sign is positive for movement toward an image side) (from the data in Table 1, mn=6.55-1.71=4.84), and
mp: an amount of movement in the optical axis direction of the positive movable lens group at the time of zooming from the wide angle end to the telephoto end (a sign is positive for movement toward the image side) (from the data in Table 1, mp=5.77-0.52=5.25).
Regarding claim 9 the Kanai-Shibata combination teaches “An imaging apparatus comprising the variable magnification optical system according to claim 1”. However, Kanai is silent regarding “and an image sensor that converts into an electrical signal an optical image formed by the variable magnification optical system on an image side of the variable magnification optical system.”
Shibata teaches “and an image sensor (paragraph 401 “imaging device (not shown) constructed by CCD, CMOS or the like) that converts into an electrical signal an optical image formed by the variable magnification optical system on an image side of the variable magnification optical system (this is what CCDs and CMOSs do).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a imaging device in the image plane as taught by Shibata for the purpose of enabling storage of said image.
Regarding claim 12, the Kanai-Shibata combination teaches “the variable magnification optical system according to claim 3,” and Kanai further teaches “wherein the plurality of movable lens groups include a negative movable lens group (second lens group 12) having negative refractive power and a positive movable lens group (third lens group 13) having positive refractive power in order from the 
Regarding claim 13,  the Kanai-Shibata combination teaches “the variable magnification optical system according to claim 5” and Kanai further teaches “wherein a following condition is satisfied:
0.40 ≤ mn/mp ≤ 2.00 (from the values of mn and mp below, mn/mp=0.92)
where mn: an amount of movement in the optical axis direction of the negative movable lens group at a time of zooming from a wide angle end to a telephoto end (a sign is positive for movement toward an image side) (from the data in Table 1, mn=6.55-1.71=4.84), and
mp: an amount of movement in the optical axis direction of the positive movable lens group at the time of zooming from the wide angle end to the telephoto end (a sign is positive for movement toward the image side) (from the data in Table 1, mp=5.77-0.52=5.25).

Claims 2 and 10-11  are rejected under 35 U.S.C. 103 as being unpatentable over Kanai US 6035145 (hereafter Kanai) in view of Shibata USPGPub 2014/0029111 A1 (hereafter Shibata) as applied to claim 1 above, and further in view of Ishibashi USPGPub 20110199689 (herafter Ishibashi).
Regarding claim 2, the Kanai-Shibata combination teach “the variable magnification optical system according to claim 1”. However, Kanai and Shibata are silent regarding “wherein a following condition is satisfied:
(1) bt ≤ 0.80
where 
bt: a maximum imaging magnification at a telephoto end of the variable magnification optical system.”

(1) bt ≤ 0.80 (paragraph 0146: “A maximum image-forming magnification .beta.max of the optical system of this embodiment at the wide-angle end is 0.186, and those at a middle zoom position and at the telephoto end are 0.10” 0.10 is less than 0.80)
where 
bt: a maximum imaging magnification at a telephoto end of the variable magnification optical system (paragraph 0146: “A maximum image-forming magnification .beta.max of the optical system of this embodiment …at the telephoto end are 0.10”.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the four lens system to have a maximum magnification at the telephoto end be less than 0.80, such as 0.10 as taught by Ishibashi  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 10, the Kanai-Shibata-Ishibashi combination teaches “variable magnification optical system according to claim 2” and the Kanai further teaches “wherein a following condition is satisfied:
(2) 1.00 ≤ bit ≤ 3.00 (col. 2 lines 4-6: “The finder satisfies the following condition (1): (1) 1.2<m4<2; wherein m.sub.4 represents the lateral magnification of the fourth lens group”).
where 
bit: a lateral magnification of the final lens group at a time of focusing on the farthest point object at a telephoto end (col. 2 lines 4-6: “wherein m.sub.4 represents the lateral magnification of the fourth lens group”).”
Regarding claim 11, the the Kanai-Shibata-Ishibashi combination teaches “the variable magnification optical system according to claim 1,” and Kanai further teaches “wherein the plurality of movable lens groups include a negative movable lens group (second lens group 12) having negative refractive power and a positive movable lens group (third lens group 13) having positive refractive power in order from the observation optical system side (col. 1 lines 59-64: “a first lens group having positive power, a second lens group having negative power, a third lens group having positive power, and a fourth lens group having negative power, in this order from the object side”).”

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi USPGPub 2011/0228407 (hereafter Yamaguchi).
Regarding claim 6,  Yamaguchi the teaches “the variable magnification optical system according to claim 4” and further teaches “wherein a following condition is satisfied:
0.40 ≤ mn/mp … (from the values of mn and mp below, mn/mp=2.01)
where mn: an amount of movement in the optical axis direction of the negative movable lens group at a time of zooming from a wide angle end to a telephoto end (a sign is positive for movement toward an image side) (from the data in Table 1, mn=37.947-1.5=36.447), and
mp: an amount of movement in the optical axis direction of the positive movable lens group at the time of zooming from the wide angle end to the telephoto end (a sign is positive for movement toward the image side) (from the data in Table 1, mp=18.897-0.8=18.097).”
However Yamaguchi fails to teach “0.40 ≤ mn/mp ≤ 2.00”. Yamaguchi teaches mn/mp=2.01 which is close enough to the claimed range that one would have expected them to have the same properties. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mn/mp between 0.40 and 2.00 since it has been held that a prima facie 
Regarding claim 18 Yamaguchi teaches the variable magnification optical system according to claim 6, and further teaches “wherein a following condition is satisfied:
(4) 0.20≤|fi|/√(fw x ft)≤1.20 (this expression is equal to 0.8279 from the values below)
where fi: a focal length of the final lens group (see Table 1, Data of Zoom Lens Group group 4 has FL=97.939),
fw: a focal length of a variable magnification optical system at a time of focusing on the farthest point object at the wide angle end (Various Data f=71.40 at wide-angle), and
ft: a focal length of the variable magnification optical system at a time of focusing on the farthest point object at the telephoto end (Various Data f=195.99 at telephoto).”

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai US 6035145 (hereafter Kanai) in view of Shibata USPGPub 2014/0029111 A1 (hereafter Shibata) as applied to claims 1 and 3 above, and further in view of Matsumura et al. USPGPub 2011/0085247 (hereafter Matsumura).
Regarding claims 8 and 20, the Kanai-Shibata combination teaches “the variable magnification optical system according to claims 1 and 3,” but is silent regarding “wherein the final lens group is moved in a direction perpendicular to an optical axis to correct image blurring.”

Matsumura further teaches (paragraph 247) “a compact construction is realized and that excellent imaging characteristics such as small decentering coma aberration and small decentering astigmatism are satisfied.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the final lens of the Kanai-Shibata combination in a direction perpendicular to the optical axis as taught by Matsumura for the purpose of realizing compact construction and excellent imaging characteristics as taught by Matsumura (paragraph 247).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai US 6035145 (hereafter Kanai) in view of Shibata USPGPub 2014/0029111 A1 (hereafter Shibata) as applied to claim 3 above, further in view of Yamaguchi USPGPub 2011/0228407 (hereafter Yamaguchi).
Regarding claim 17, the Kanai-Shibata combination teaches “the variable magnification optical system according to claim 5,” but is silent regarding “wherein a following condition is satisfied:
(4) 0.20≤|fi|/√(fw x ft)≤1.20 
where fi: a focal length of the final lens group,
fw: a focal length of a variable magnification optical system at a time of focusing on the farthest point object at the wide angle end, and

Yamaguchi teaches a four lens zoom assembly “wherein a following condition is satisfied:
(4) 0.20≤|fi|/√(fw x ft)≤1.20 (this expression is equal to 0.8279 from the values below)
where fi: a focal length of the final lens group (see Table 1, Data of Zoom Lens Group group 4 has FL=97.939),
fw: a focal length of a variable magnification optical system at a time of focusing on the farthest point object at the wide angle end (Various Data f=71.40 at wide-angle), and
ft: a focal length of the variable magnification optical system at a time of focusing on the farthest point object at the telephoto end (Various Data f=195.99 at telephoto).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the variable magnification optical system to have 0.20≤|fi|/√(fw x ft)≤1.20 such as equal to 0.8279 as taught by Yamaguchi since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai US 6035145 (hereafter Kanai) in view of Shibata USPGPub 2014/0029111 A1 (hereafter Shibata) and Ishibashi USPGPub 20110199689 (herafter Ishibashi) as applied to claim 2 above, and further in view of Matsumura et al. USPGPub 2011/0085247 (hereafter Matsumura).
Regarding claim 19, the Kanai-Shibata-Ishibashi combination teaches “the variable magnification optical system according to claim 2,” but is silent regarding “wherein the final lens group is moved in a direction perpendicular to an optical axis to correct image blurring.”

Matsumura further teaches (paragraph 247) “a compact construction is realized and that excellent imaging characteristics such as small decentering coma aberration and small decentering astigmatism are satisfied.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the final lens of the Kanai-Shibata-Ishibashi combination in a direction perpendicular to the optical axis as taught by Matsumura for the purpose of realizing compact construction and excellent imaging characteristics as taught by Matsumura (paragraph 247).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai US 6035145 (hereafter Kanai) in view of Shibata USPGPub 2014/0029111 A1 (hereafter Shibata) as applied to claim 3 above, and further in view of Matsumura et al. USPGPub 2011/0085247 (hereafter Matsumura).
Regarding claim 20, the Kanai-Shibata combination teaches “the variable magnification optical system according to claim 3,” but is silent regarding “wherein the final lens group is moved in a direction perpendicular to an optical axis to correct image blurring.”
Matsumura zoom lens assembly with first and final lenses fixed during zooming and two movable lenses that move along the optical axis during zooming “wherein the final lens group is moved in a direction perpendicular to an optical axis to correct image blurring (paragraph 246 any lens may be 
Matsumura further teaches (paragraph 247) “a compact construction is realized and that excellent imaging characteristics such as small decentering coma aberration and small decentering astigmatism are satisfied.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the final lens of the Kanai-Shibata combination in a direction perpendicular to the optical axis as taught by Matsumura for the purpose of realizing compact construction and excellent imaging characteristics as taught by Matsumura (paragraph 247).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a following condition is satisfied:
1.00 ≤ bit ≤ 3.00
where bit: a lateral magnification of the final lens group at a time of focusing on the farthest point object at a telephoto end, …, wherein a following condition is satisfied:
(4) 0.20≤|fi|/√(fw x ft)≤1.20

ft: a focal length of the variable magnification optical system at a time of focusing on the farthest point object at the telephoto end.”
In particular the Kanai-Shibata combination teaches claim 3, however fails to teach the limitation of claim 15 above, teaching instead |fi|/√(fw x ft)=1.88. Meanwhile, Yamaguchi teaches the limitation of claim 15 above, but is silent with respect to claim 3. It would be not be obvious to modify either Kanai in view of Yamaguchi or Yamaguchi in view of Kanai to arrive at the present claim, given that fi and bit are interrelated.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872